On Rehearing.
The grievance of which appellant complains is an order of the Bankruptcy Court adjudicating him a bankrupt. There were three orders made by the District Court sitting in Bankruptcy. One was the order of adjudication referred to. Another was the denial of á petition for a re-hearing on this order. The third one was a denial of a motion to vacate the order adjudicating the appellant a bankrupt. The appeal has been met by a motion to dismiss. Consider' *88ing these orders in a different order, the appellant might have had the right of appeal from the order to vacate the order of adjudication. Under Section 24b of the Bankruptcy Act, 11 U.S.C.A. § 47(b), an appeal may be taken in such cases but only by a special allowance of the Appellate Court. No such allowance was asked for or allowed and in consequence no appeal lies. An appeal is allowed' from an order of adjudication by Section 25a of the same Act, 11 U.S.C.A. § 47(a). The appeal must however be taken within thirty days. The appeal in this case was not taken until long after. From an order of the Court refusing a rehearing no appeal lies. The case was argued as an appeal from the order of adjudication, the appellant asserting that the motion for a re-hearing extended the thirty days allowed for an appeal. This was disposed of by this Court in the opinion filed.
The case of Wayne United Gas Company v. Owens-Illinois Glass Company, 300 U.S. 131, 133, 57 S.Ct. 382, 81 L.Ed. 557, cited in the former opinion, sustains the proposition that no appeal lies from the refusal to grant a re-hearing, and that such a motion does not extend the time of appeal otherwise allowed by the Act from an order of adjudication.
The appeal is accordingly dismissed.